



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Lee, 2021 ONCA 821

DATE:  20211118

DOCKET: C67942

Hoy, Brown and Sossin JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lorraine Lee

Appellant

Anne Marie Morphew, for the appellant

Mark Luimes, for the respondent

Heard: in writing

On appeal from the conviction entered on
    October 2, 2019 by Justice Peter D. Griffiths of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The Crown concedes that the trial judge relied on inadmissible hearsay
    in finding that the appellant was the driver of the tractor trailer involved in
    the collision and that the appeal ought to be allowed and the appellant
    acquitted of dangerous driving. No admissible evidence was tendered at trial
    tying the appellant to the accident except a tentative in-dock identification,
    which the trial judge did not rely on and in any event carried negligible
    weight. On this evidence, no trier of fact, properly instructed, could have
    convicted the appellant.

[2]

Accordingly, the appeal is allowed and an acquittal is entered.

Alexandra Hoy J.A.

David Brown J.A.

Sossin J.A.


